[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                            September 19, 2005
                             No. 04-15131                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 04-20573-CV-ASG

STEPHAN JAY LAWRENCE,


                                                           Plaintiff-Appellant,

                                  versus

UNITED STATES BANKRUPTCY COURT,

                                                                     Defendant,

ALAN L. GOLDBERG, Trustee,

                                                               Trustee-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                           (September 19, 2005)


Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
        Stephen Jay Lawrence appeals the dismissal of his petition for a writ of

mandamus or prohibition to the bankruptcy court. He also appeals an order closing

his case and directing that no further filings from Lawrence be docketed with the

district court. We affirm both the dismissal of his petition and the order closing the

case.

                                 I. BACKGROUND

        Lawrence is currently incarcerated for civil contempt based on his failure to

comply with an order of the bankruptcy court to turn over the res of an inter vivos

trust to the trustee. See In re Lawrence, 279 F.3d 1294 (11th Cir. 2002). Lawrence

may be held in custody until the sanctions “lose their coercive effect.” Id. at 1300.

Lawrence moved in the bankruptcy court to determine whether his incarceration

continued to have coercive effect, and in June 2003 the bankruptcy court held a

hearing on the motion.

        In March 2004, before the bankruptcy court ruled on the motion, Lawrence

filed a petition for a writ of mandamus or prohibition. The petition raised a variety

of constitutional and statutory claims that sought to invalidate the underlying civil

contempt order. The district court stayed the petition until resolution of

Lawrence’s June 2003 motion in the bankruptcy court. In June 2004, the

bankruptcy court held that Lawrence’s incarceration continued to have a coercive




                                           2
effect and denied the motion. The district court then dismissed Lawrence’s

petition for a writ of mandamus or prohibition and ordered the case closed.

      After his petition was dismissed, Lawrence filed duplicate motions for stay

and reconsideration. The district court denied those motions. The court further

directed the Clerk of Courts “not to docket any further filings from petitioner

Stephan Jay Lawrence.”

                           II. STANDARD OF REVIEW

      This Court reviews de novo the dismissal of a petition for a writ of

mandamus or prohibition. Lifestar Ambulance Serv., Inc. v. Dep’t of Health and

Human Servs., 365 F.3d 1293, 1295 (11th Cir. 2004). The order prohibiting

further filings by Lawrence is reviewed for abuse of discretion. See Chudasama v.

Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997).

                                 III. DISCUSSION

      Lawrence raises two issues on appeal. First, Lawrence argues that his

petition for a writ of mandamus or prohibition was erroneously dismissed. Second,

he argues that that the order that closed his case violates his fundamental right of

access to the courts.

                 A. Petition for a Writ of Mandamus or Prohibition

      In his petition for a writ of mandamus or prohibition, Lawrence contended

that the bankruptcy court denied him due process and violated several of his civil



                                           3
rights, but we need not reach the merits of these arguments. Lawrence’s petition,

on its face, failed to satisfy the elements for either of these extraordinary writs. We

address each writ in turn.

                                1. Writ of Mandamus

      The writ of mandamus is an extraordinary remedy, and it is “appropriate

only where (1) the defendant owes a clear nondiscretionary duty to the plaintiff,

and (2) the plaintiff has exhausted all other avenues of relief.” Lifestar Ambulance

Serv., 365 F.3d at 1295; see also 28 U.S.C. §1361; Heckler v. Ringer, 466 U.S.

602, 616-17, 104 S. Ct. 2013, 2022 (1984). The first part of this test can be

satisfied only when the plaintiff seeks to confine the lower court to its jurisdiction

or to compel it to perform ministerial functions. In re BellSouth Corp., 334 F.3d

941, 953 (11th Cir. 2003) (citing In re Evans, 524 F.2d 1004, 1007 (5th Cir.

1975)). The second part requires a showing that the plaintiff has no alternate

avenue of relief. Lifestar Ambulance Serv., 365 F.3d at 1295.

      Lawrence’s petition failed to establish either of these two elements for

mandamus relief. First, because Lawrence’s release from custody is dependent on

a finding by the bankruptcy court that his incarceration has lost its coercive effect,

the responsibility of the bankruptcy court is discretionary, not ministerial. See

CFTC v. Wellington Precious Metals, Inc., 950 F.2d 1525, 1529 (11th Cir. 1992).

Second, Lawrence had an alternate avenue of relief: a direct appeal of the ruling of



                                           4
the bankruptcy court. The district court properly dismissed Lawrence’s petition for

a writ of mandamus.

                                2. Writ of Prohibition

      The requirements for a writ of prohibition are similar to those for

mandamus. A court may issue a writ of prohibition where a lower court has

“assum[ed] jurisdiction of a matter beyond its legal cognizance.” Smith v.

Whitney, 116 U.S. 167, 176, 6 S. Ct. 570, 574 (1886). The writ should not be

issued when the plaintiff has an adequate alternative remedy. See In re

Centrotextil, 620 F.2d 690, 691 (8th Cir. 1980). The writ of prohibition, like the

writ of mandamus, is an extraordinary writ, and the power to issue it should be

“sparingly exercised.” See Parr v. United States, 351 U.S. 513, 520, 76 S. Ct. 912,

916 (1956).

      Lawrence failed to establish either of the requirements for a writ of

prohibition. The bankruptcy court did not exceed its jurisdiction, and the

opportunity for direct appeal of the order of the bankruptcy court provided

Lawrence with an adequate alternative remedy. The district court properly

dismissed the petition for a writ of prohibition.

                                B. Order Closing Case

      The order closing Lawrence’s case and directing that further filings not be

docketed with the district court did not violate his constitutional rights. “[D]istrict



                                           5
courts enjoy broad discretion in deciding how best to manage the cases before

them.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353 (11th Cir. 1997).

Although that discretion must yield to a civil litigant’s due process right to a

meaningful opportunity to be heard, Boddie v. Connecticut, 401 U.S. 371, 379, 91

S. Ct. 780, 787 (1971), the district court did not abuse its discretion in closing

Lawrence’s case.

      Lawrence still has access to the courts. He remains able to move the

bankruptcy court for review of the civil contempt order, and he may appeal an

adverse order of the bankruptcy court to the district court. Lawrence also may

appeal an adverse order of the district court to this Court.

                                 IV. CONCLUSION

      The district court properly dismissed Lawrence’s petition and did not abuse

its discretion when it ordered Lawrence’s case closed.



      AFFIRMED.




                                           6